Citation Nr: 0031453	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an injury of the 
right index finger.  

2. Entitlement to service connection for bronchitis.  

3. Entitlement to service connection for asthma.  

4. Entitlement to service connection for an upper respiratory 
infection.  

5. Entitlement to service connection for the residuals of an 
ear disorder.  

6. Entitlement to service connection for a benign growth of 
the neck.  

7. Entitlement to service connection for residuals of a nasal 
fracture.  

8. Entitlement to service connection for a left shoulder 
disorder.  

9. Entitlement to service connection for a disability 
manifested by epigastric pain.  

10. Entitlement to service 
connection for a disability manifested by headaches.  

11. Entitlement to service 
connection for chronic inflammation of the cervix.  

12. Entitlement to service 
connection for the residuals of a subarachnoid hemorrhage.  

13. Entitlement to service 
connection for a low back disorder.  

14. Entitlement to an increased 
(compensable) rating for bilateral varicose veins.  

15. Entitlement to a compensable 
rating for multiple noncompensable disabilities under the 
provisions of 38 C.F.R. § 3.324.   

16. Entitlement to VA outpatient 
dental treatment.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1975.  She also reports having had service with a 
reserve unit from 1975 until her retirement in 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

Regarding the veteran's claims for service connection, it is 
noted that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran in her substantive appeal indicated that the 
service medical records are incomplete.  A review of the 
record shows that the dental records for her first period of 
active duty are not on file.

Regarding the veteran's claim for an increased rating for 
bilateral varicose veins, it is noted that this disability 
was only found on a general medical examination conducted by 
VA in October 1997.  The findings of that examination do not 
evaluate the disorder in terms of the schedular criteria for 
this disability.  Specifically, there is no mention as to 
whether the veteran has intermittent edema, aching, or 
fatigue of either extremity after prolonged standing or 
walking or whether these symptoms may be relieved by 
elevation of the extremity.  Such an evaluation is necessary 
for adequate disposition of the issue.  See Massey v. Brown, 
7 Vet. App. 204 (1994).

Regarding the veteran's claim for VA outpatient dental 
treatment, it is noted that the statement of the case 
described the dental condition as dental trauma.  The veteran 
has indicated she was treated for periodontal disease.  She 
states that she served on active duty in support of operation 
Desert Storm from December 1990 to July 1991.  Such service 
would qualify her for VA outpatient treatment on a one-time 
completion basis in accordance with 38 C.F.R. § 17.161.  In 
this regard, it is noted that service dental records indicate 
that she did serve such a period of active duty and that she 
had not been provided a complete dental examination 90 days 
prior to her release from such service.  Although she did not 
apply for dental benefits within the 90 day time limit that 
applies to dental treatment, the Board can find no indication 
that she was notified of the need for prompt application as 
provided for in 38 U.S.C.A. § 1712(a)(2).  It has been held 
that the application time limits under section 1712(b)(2) do 
not begin to run where the relevant service Secretary has 
failed to comply with the notification provision.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  

Accordingly, this case is REMANDED for the following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

2.  The RO should ask the veteran to 
specify what service medical records are 
missing and whether she underwent an 
examination in conjunction with her 
retirement in March 1995.  She should 
also be asked to specify if she is 
claiming service connection for trauma to 
a tooth or teeth.

3.  The RO should request the National 
Personnel Records Center (NPRC) or other 
appropriate sources to conduct a search 
for the dental records for her first 
period of active duty, and any other 
service medical records identified by the 
veteran as missing.  The NPRC should also 
be requested to verify the veteran's 
active duty during Dessert Storm 
(December 1990 to July 1991) and all 
periods of active duty for training and 
inactive duty training.  Should it be 
determined that she did, in fact, serve 
on active duty in support of Operation 
Desert Storm, a search should be 
undertaken to ascertain whether she was 
notified of the need to apply for 
outpatient VA dental benefits in 
accordance with 38 U.S.C.A. § 1712(a)(2).  
If there is no positive evidence of 
notification the RO should adjudicate the 
issue of service connection of dental 
disorders for the purpose of Class II 
eligibility.  See 38 C.F.R. § 17.161 (b).

4.  The RO is requested to obtain all 
current VA medical records from the 
facility in Birmingham.

5.  The RO should arrange for the veteran 
to undergo an examination by an 
appropriate specialist to ascertain the 
current severity of her bilateral 
varicose veins.  All indicated studies 
should be performed.  The claims folder 
and a copy of this Remand should be made 
available for review in connection with 
this examination.  The examiner is 
requested to obtain a detailed clinical 
history regarding complaints and symptoms 
such as edema, aching, or fatigue of 
either extremity after prolonged standing 
or walking and whether any symptoms are 
relieved by elevation of the extremity.

6.  Following any additional development 
deemed appropriate by the RO, the RO re-
adjudicate the issues in appellate status.  
If the benefits sought on appeal remain 
denied, the veteran and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


